Title: To James Madison from the Officers of the Sixth Regiment of South Carolina Cavalry, 24 July 1812
From: Officers of the Sixth Regiment of South Carolina Cavalry
To: Madison, James


Camden So. Ca. July 24. 1812.
The officers of the 6th. regiment of South Carolina cavalry, had not intended to offer to the government our sentiments on the present situation of our country, believing that no assurance would be necessary, but that it would be taken for granted, that in a war into which we have been reluctantly forced by the injustice of our enemy, every part of the military were ready to discharge their duty. We have however been induced to address you, in consequence of perceiving that there exists in some parts of the union a disposition, if not to oppose, at least to withhold from the government all voluntary aid in support of the measures which the present crisis demands. An expression of our sentiments we conceive has thus become a duty. We are aware that on the measures of administration in a free government, the opinions of all cannot coincide, but while all cannot unite in approving every measure which the constituted authorities may adopt, yet on the great subject of national defence, there ought not to exist and with us there does not exist any division. We all unite in sentiments of inviolable attachment to the union, and a determination to support by every exertion in our power, such measures as are deemed necessary for a vigorous prosecution and speedy termination of the war.
We are compelled to consider the present as a war which could not be avoided but by a surrender of our honor and our independence, and therefore both just and necessary. And when we take a review of the measures of aggression and insult towards us, which Great Brittain has invariably pursued, and which has been encreased only by a disposition on our part to retain the relations of friendship, we can discover no course by which to avoid national degradation and a sacrafice of our best interests, but the one which our government has adopted. We are, always disposed to regard war as an evil, but on the present occasion we are compelled to consider it as an evil infinitely less than the one intended to be prevented by it.
Animated by sentiments exclusively American, we hesitate not to express our conviction, that in selecting an enemy, government has alone had regard to the certainty that all hopes of an honorable peace with Great Brittain were past and that when the same certainty shall exist as it respects France, the same measure will be persued in relation to that power. We are equally convinced, that with her no accommodation will be made, while the immense capital of our merchants, which with lawless violence she has plundered, remains unrestored. When we consider the state of the old world, engaged in a war, which to human view presents no prospect of an end but in the distruction of one of the great contending parties, and the inordinate ambition of the sovereign who rules the distinies of the land, under whose pretended friendship, the independence of every power, within the reach of his influence or of his arms, has been distroyed, We are convinced that our government will not connect itself with France by an alliance which shall preclude a termination of the present war, whenever we may have an oppertunity of ending it with advantage and honor to ourselves.
Signed by the unanimous order of the officers of the regiment
Thos. HutchinsonLieut Col.
